Name: 94/734/EC: Council Decision of 7 November 1994 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 1994-11-15

 Avis juridique important|31994D073494/734/EC: Council Decision of 7 November 1994 appointing a member of the Committee of the Regions Official Journal L 294 , 15/11/1994 P. 0030 - 0030 Finnish special edition: Chapter 1 Volume 3 P. 0202 Swedish special edition: Chapter 1 Volume 3 P. 0202 COUNCIL DECISION of 7 November 1994 appointing a member of the Committee of the Regions (94/734/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat has become vacant on the Committee of the Regions following the resignation of Mr Jean Baggioni, notified to the Council on 24 October 1994; Having regard to the proposal from the French Government, HAS DECIDED AS FOLLOWS: Sole Article Mr JÃ ©rÃ ´me PolvÃ ©rini is hereby appointed a member of the Committee of the Regions in place of Mr Jean Baggioni for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 7 November 1994. For the Council The President Th. WAIGEL (1) OJ No L 31, 4. 2. 1994, p. 29.